Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-26-1997

Walden v. Georgia Pacific Corp
Precedential or Non-Precedential:

Docket
96-7045




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Walden v. Georgia Pacific Corp" (1997). 1997 Decisions. Paper 232.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/232


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 26, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 96-7045

LINDA S. WALDEN; JAMES P. MURPHY;
GEORGE C. POIRIER, APPELLANTS

v.

GEORGIA-PACIFIC CORP.; VIRGIL H. GARDNER;
MICHAEL A. VIDAN; HOWARD SCHUTTE; DAVID M.
WATSON; CURT RIGGIN; ROBERT LINDSEY; JAMES R.
HURD; FELMER CUMMINS; GEORGE FOSTER; RICH
MOODY; JOHN DOE; JANE DOE, APPELLEES

On Appeal From the United States District Court
For the District of Delaware
(D.C. Civ. No. 92-cv-00735)

Argued: June 5, 1997

Before: BECKER, SCIRICA, Circuit Judges, and
KELLY, District Judge.*

(Opinion Filed: September 23, 1997)

O R D E R

It appearing that by reason of certain mechanical errors
in the final production of the above opinion in chambers, a
non-final draft was inadvertently filed, it is hereby
ORDERED that the enclosed amended opinion be filed to
replace the opinion filed September 23, 1997.
_________________________________________________________________

*Honorable James McGirr Kelly, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.




         BY THE COURT:

            /s/ Edward R. Becker
            CIRCUIT JUDGE

DATED: September 26, 1997

A True Copy:
Teste:
Clerk of the United States Court of Appeals
for the Third Circuit